Order entered December 11, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-17-00946-CR

                        GLADSTON EDWARD WILSON, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-75416-T

                                          ORDER
       Before the Court is appellant’s December 7, 2017 second motion for extension of time to

file appellant’s brief. We GRANT the motion and ORDER appellant to file the brief no later

than January 2, 2018. If appellant’s brief is not filed by January 2, 2018, this appeal may be

abated for the trial court to make finding in accordance with rule of appellate procedure 38.8.

See TEX. R. APP. P. 38.8(b)(2).


                                                     /s/   LANA MYERS
                                                           JUSTICE